Citation Nr: 1738014	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-05 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide agents exposure. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agents exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The July 2009 rating decision, in pertinent part, denied service connection for diabetes mellitus and hypertension; and the October 2009 rating decision continued the denial of service connection for diabetes mellitus.

In October 2015, the case was remanded for additional development.

In March 2017, additional evidence was submitted with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

2.  Hypertension did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

3.  Diabetes mellitus did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service .


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as due to herbicide agents exposure are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

Regarding VA's duty to assist, the Veteran's service treatment records and available post-service treatment records have been obtained.  In this regard, it is noted that the Veteran's claim was remanded in October 2015, in part, to obtain treatment records from his private treating physician, Dr. C.S.  In November 2015, the Veteran was sent a letter requesting his assistance in obtaining treatment records from Dr. C.S.  Specifically, it was requested that he sign and return a release form so that VA could obtain those treatment records on his behalf.  As the Veteran did not respond to that request, VA has satisfied its duty to assist in this matter.

In addition to the foregoing records development, VA examinations were also conducted.  The Veteran was also offered the opportunity to testify before the Board, but he declined.  The Board finds that all necessary development has been accomplished.  Significantly, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition, service connection for certain chronic diseases, including hypertension and diabetes mellitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 116(f); 38 C.F.R. §§ 3.307(a), 3.309(e).  Presumptive herbicide exposure requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002   (2009).

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Diabetes mellitus is included in this list.  38 C.F.R. § 3.309(e).  Notably, VA has determined that there is no positive association between exposure to herbicide agents and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346  (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  Hypertension is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the herbicide agents presumptive provisions of 38 C.F.R. § 3.307 do not apply as to that disability.

Nevertheless, the Board notes that the United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension and Diabetes Mellitus

The Veteran seeks service connection for hypertension and diabetes mellitus.  His service treatment records, to include his February 1971 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnosis related to hypertension and diabetes mellitus.  His postservice treatment records also show that hypertension and diabetes mellitus were not diagnosed until many years after the Veteran's separation from service.  Specifically, during a February 2017 VA examination, the Veteran reported that his hypertension was diagnosed in 2007, over 35 years after service.  Similarly, at a March 2017 VA examination, the Veteran reported that his diabetes mellitus was diagnosed in 2004, over 30 years after service.  Based on the foregoing information, there is no evidence that the Veteran's current hypertension or diabetes mellitus manifested in service or to a compensable degree in the first year following his separation from active duty service.  Consequently, service connection for hypertension or diabetes mellitus on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112 ), is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from hypertension/high blood pressure or diabetes mellitus continuously since service.  See 38 C.F.R. § 3.303(b).

Instead, it is the Veteran's contention that his hypertension and diabetes mellitus are the result of exposure to herbicide agents (including Agent Orange) in service.  

At the outset, it is noteworthy that the Veteran's service personnel records do not show that his "service involved duty or visitation in the Republic of Vietnam," or that he served in a Korean or Thai unit exposed to herbicide agents (and was thus exposed to any herbicide agents, including Agent Orange).  Importantly, the Veteran has not asserted that he served in the Republic of Vietnam or in a Korean or Thai unit exposed to herbicide agents.  In February 2011, VA contacted the Veteran by telephone to clarify whether he had ever stepped ashore to Vietnam.  He responded that he did not step foot in Vietnam.  Rather, in the course of his appeal, he has asserted that he may have been exposed to herbicides agents while serving aboard the USS America, as it was close enough to the coast of Vietnam for him "to see bombs going off."  See April 2011 VA Form 9, substantive appeal.  He also noted that "the planes were exposed to Agent Orange it was in the air."  Id.

Based on the Veteran's assertions, efforts were undertaken to determine whether he might have been exposed to herbicide agents while serving aboard the USS America.  In May 2009, the Department of the Army, U.S. Army and Joint Services Records Research Center (JSRRC) stated that after researching numerous official military documents, ship histories, deck logs, and other sources of information related to Navy ships, and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era, they found no evidence to indicate that Navy ships transported tactical herbicides from the U.S. to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC stated they could not document or verify that a shipboard Veteran was exposed to herbicide agents based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could not provide evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy ship during the Vietnam Era.

In October 2015, the Board remanded the claim and requested that additional research be conducted to determine the exact locations of the USS America from July 1968 to June 1970, and ascertain how close the ship was to the coast of the Republic of Vietnam for that time period.  

Accordingly, in an April 2016 memorandum to the file, prepared by a VA Veterans Service Representative, it was determined that for the period of time that the Veteran served aboard the USS America (July 1968 to June 1970), the ship was in dry dock for most of 1969 and did not deploy that year.  However, at various other times during 1968, and once during 1970, the ship was deployed to Yankee Station, which was in the Gulf of Tonkin.  The memorandum thus concluded that based on this information, the Veteran's alleged exposure to herbicides was corroborated.  This memorandum was not signed or dated by the individual who prepared the memorandum or by his Coach.  

Subsequent to the April 2016 memorandum to the file, in August 2016, the AOJ issued a Supplemental Statement of the Case (SSOC) to the Veteran, in which it was determined he was not exposed to herbicide agents during service.  The SSOC explained that VA had obtained the USS America's ship history and ascertained that for the time period in question, the ship's only Vietnam service was at Yankee Station.  All other travel during the time period in question involved travel to and from Yankee Station from locations away from the Vietnam Theater of Operations, and not towards Vietnam.  The SSOC then stated that the fact that the ship's history did not record travel to Vietnam inland waterways provided evidence that the aircraft carrier did not travel to any locations closer to Vietnam than Yankee Station.  The SSOC also explained, with citations to Internet material, that Yankee Station was an assembly point in the Gulf of Tonkin for U.S. aircraft carriers and supporting vessels to provide air interdiction and support to Vietnam operations.  The location was initially established 400 miles east of the Vietnamese coast and then relocated to 150 miles.  

After reviewing the foregoing information, the Board cannot conclude that the Veteran was exposed to herbicide agents while serving aboard the USS America.  Although the April 2016 memorandum to the file indicates that he was, there was no explanation provided for that finding.  Moreover, the fact that the memorandum is not signed or dated by the preparer or his coach suggests that it was prepared in error and/or prematurely and the Board is not bound by the conclusions reached therein.  Significantly, the AOJ subsequently issued an SSOC that undertook further efforts (in accordance with the Board's October 2015 remand) to ascertain the exact location of Yankee Station and concluded the Veteran was not exposed to herbicide agents.  As explained in that document, Yankee Station (the only Vietnam service attributable to the USS America from June 1978 to July 1970) was at least 150 miles east of the coast of Vietnam and not anywhere near its inland waterways (or estuaries, canals and delta areas inside the country).  

To the extent the Veteran has asserted he was exposed to herbicide agents from aircrafts, as noted above, the JSRRC has indicated they cannot document or verify that a shipboard Veteran was exposed to herbicide agents based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

Additionally, the Board acknowledges that effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicide agents by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(v).  This regulation was added after research disclosed that some C-123s were used to spray herbicide in Vietnam.  See 80 Fed. Reg. 35,246 (June 19, 2015).  For this reason, the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(v) is limited to contact with C-123 aircraft known to have been used to sprayed an herbicide agent during the Vietnam era, making the C-123s a distinct case.  In this case, the Veteran served in the Navy, not the Air Force, and he has not alleged (nor does the evidence show) that he worked with C-123s.  In fact, he has not asserted that he worked with any aircrafts.  Rather, he made a general assertion that he was exposed to herbicide agents from aircrafts that were exposed to them , but did not provide any details as to what sort of contact he had with those aircrafts.  Thus, from the record, it cannot be said that the Veteran served in a capacity that would have put in him "regular and repeated contact" with an aircraft exposed to herbicide agents, to include Agent Orange.

Having determined the Veteran was not exposed to herbicide agents in service, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's hypertension and diabetes mellitus are in any way related to his service.  Accordingly, the claims must be denied.
ORDER

Service connection for hypertension, to include as due to herbicide agents exposure is denied.

Service connection for diabetes mellitus, to include as due to herbicide agents exposure is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


